WR-82,828-01
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 6/10/2015 12:45:58 PM
                                                                            Accepted 6/10/2015 1:46:47 PM
                                                                                            ABEL ACOSTA
                                 Nos. WR-82, 828-01                                                 CLERK

EX PARTE                                §           IN THE TEXAS        RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
RODNEY Y. ANDERSON                      §           COURT OF CRIMINAL APPEALS
                                                                        6/10/2015
TDCJ-ID # 01621165                      §                                ABEL ACOSTA, CLERK
                                        §           [Cause No. 09-07-07255-CR(1) in the
                                        §           359th Judicial District Court
                                        §           Montgomery County, Texas]

              AMENDED MOTION TO EXTEND TIME
                 TO CONTINUE WRIT HEARING
        AND COMPLY WITH ORDER ISSUED ON MARCH 25, 2015
                   [60 Day Extension Requested]

TO THE HONORABLE JUDGES OF SAID COURT:

       NOW COMES, Applicant, RODNEY Y. ANDERSON, who by and through

undersigned counsel, respectfully amends his previously filed motion to extend the

time to continue the writ hearing and comply with this Honorable Court’s order

issued on March 25, 2015 by requesting a 60 day extension. In support of this

motion, Mr. Anderson would show as follows:

       1.    The Order directs the trial Court to submit its Findings of Fact and

Conclusions of Law and Transcript of Proceedings on or before July 23, 2015. A

sixty (60) extension would fall on September 21, 2015.

       2. The Order of this Court (on page 2), directs the trial Court to make

findings of fact and conclusions of law as to:

            a. “…whether the State withheld material evidence of Anderson’s
            innocence by failing to disclose that eyewitnesses had given statements at
            the scene in which they were unable to identify the armed men rushing


                                            1	  
	  
          Applicant as law enforcement officers, tending to show that Applicant
          and his co-defendant were not aware these men were law enforcement.”

          b. “…whether the State failed to disclose the State’s informant’s
          contingency fee contract.”

          c. “…whether the prosecutor improperly suppressed evidence in this
          cause.”

          d. and, “…any other findings of fact and conclusions of law that it
          deems relevant and appropriate to the disposition of Applicant’s claim for
          habeas corpus relief.”

       3. The Order further states that the above issues be resolved within 90 days

of the Order, that a supplement transcript and findings of fact and conclusions of

law be forwarded to this Honorable Court within 120 days of this Order. See Order

at pages 2-3.

       4. The trial Court scheduled a hearing to be heard on May 27-28, 2015. The

hearing did take place as scheduled on May 27, 2015. However, the trial Court

had to pick a jury on May 28, 2015 and could not continue the hearing on that date.

It was suggested to continue the hearing on May 29, 2015. The trial Court has

reset the hearing for June 16, 2015. However, undersigned counsel Orr is out of

the country on that date, and, as of this date, undersigned counsel Griffith is still

awaiting the birth of his child.

       5. Undersigned counsel had professional and personal conflicts on that date.

          a. Mrs. Orr is scheduled to speak on May 29, 2015, at the Conference of
          Criminal Appeals, organized by the Texas Court of Criminal Appeals,


                                         2	  
	  
          Texas Criminal Defense Lawyers Association and the Texas District and
          County Attorneys Association.

          b. Mr. Griffith’s wife is ready to give birth to their first child. Their
          obstetrician has informed them that the baby is fully developed and she
          could go into labor any day. Mrs. Griffith has an appointment on May 29,
          2015. This appointment is to determine whether they will induce labor or
          let her proceed naturally.

       6. Undersigned counsel has conferred with the State, Assistant District

Attorney Bill Delmore. He has informed undersigned counsel that he has prepared

findings of fact and conclusions of law that the trial Court can sign today and

submit to this Honorable Court without proceeding and completing the hearing. As

stated above, the hearing has commenced for only one day and the defense is in the

midst of their case and has not rested, nor has the State presented any witnesses

thus far, to rebut. The defense has only put on one of the trial attorneys.

       7. Undersigned counsel has the following professional conflicts:

       Counsel Cynthia Orr is the current chair of the American Bar Association’s

Criminal Justice Section. In that capacity, she is scheduled to attend the following

meetings:

             a. ABA’s Fighting Implicit Bias Committee Meeting scheduled on
             June 8-10, 2015 in Philadelphia, PA;

             b. ABA’s 2015 London Sessions scheduled on June 11-15, 2015 in
             London, England; and

             c. International Society for the Reform of Criminal Law scheduled on
             June 21-25, 2015 in Edinburgh, Scotland.


                                          3	  
	  
        8. Undersigned counsel has the following personal conflict:

        Counsel Chris Griffith’s wife has appointments scheduled with her

obstetrician through June 19, 2015, if she has not delivered their child before that

date.

        9. Applicant’s witness and trial attorney, Chris Tritico, has judicial conflicts

throughout the month of June with limited availability, as does his counsel, Troy

McKinney.

        10. The trial Court has also informed undersigned counsel that it is not

available the week of June 29, 2015.

        11. Undersigned counsel does not want to overburden the trial Court, who is

fitting this hearing in, amongst its other duties. Also, counsel are working to

accommodate some of their witnesses, who are trial lawyers. Counsel may need to

recall their witness, Chris Tritico.

        WHEREFORE,         PREMISES       CONSIDERED,         Applicant    prays    this

Honorable Court grant his motion and extend the time for sixty (60) days so that

the trial Court can continue the writ hearing, prepare a supplemental transcript and

supplemental findings of fact and conclusions of law in order that it may comply

with the Order issued on March 25, 2015.




                                            4	  
	  
       Respectfully submitted:

       CYNTHIA E. ORR
       Bar No. 15313350
       GOLDSTEIN, GOLDSTEIN & HILLEY
       310 S. St. Mary’s St.
       29th Fl. Tower Life Bldg.
       San Antonio, Texas 78205
       whitecollarlaw@gmail.com
       210-226-1463 phone
       210-226-8367 facsimile

       CHRISTOPHER M. GRIFFITH
       Bar No. 24069072
       LAW OFFICE OF CHRISTOPHER M.
       GRIFFITH
       310 S. St. Mary’s St., Ste. 1215
       San Antonio, Texas 78205
       cmarkgriffith@gmail.com
       210-229-1444 phone
       210-229-1445 facsimile

       By: _/s/ Chris M. Griffith_____________
       CHRISTOPHER M. GRIFFITH

       Attorneys for Applicant,
       RODNEY Y. ANDERSON




         5	  
	  
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing amended

motion has been sent to Assistant District Attorney Bill Delmore, via e-mail,

bill.delmore@mctx.org, as a participant of the electronic filing system -

efiletexas.gov, on this the 10th day of June, 2015.


                                       By: _/s/ Chris M. Griffith_____________
                                       CHRISTOPHER M. GRIFFITH




                                          6